Citation Nr: 0631885	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  99-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
traumatic arthritis of the right hip prior to July 25, 2001, 
and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from July 1969 to 
May 1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted an increased rating to 20 percent 
for the veteran's right hip disability.  During the course 
of the veteran's appeal, in a December 2001 rating decision, 
the veteran's rating was increased to 30 percent effective 
July 25, 2001.  Accordingly, there are two issues on appeal.  
First, there is an issue of an increased rating from 20 
percent for the veteran's right hip disability for the 
period prior to July 25, 2001, and second, there is the 
issue of an increased rating from 30 percent for the period 
beginning July 25, 2001.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing in April 2004.  

The veteran's claim was remanded by the Board in December 
2004.  


FINDINGS OF FACT

1.  For the period prior to July 25, 2001, the veteran had 
right hip flexion limited to 40 degrees, he was taking pain 
medications daily, used a cane, and complained of lateral 
and inguinal hip pain with all ranges of motion; his 
disability is best characterized as "marked" for this 
period.

2.  The veteran does not have ankylosis of the right hip.  

3.  The veteran has flexion of the right thigh limited to 40 
degrees; even when pain, weakened movement, excess 
fatigability, and incoordination considered, including 
during flare-ups, the veteran does not have the equivalent 
of flexion to only 10 degrees.  

4.  The veteran does not have nonunion of his right femur.

5.  The veteran does not have a flail joint or false joint 
of the right hip.  


CONCLUSIONS OF LAW

1.  For the period prior to July 25, 2001, an increased 
rating to 30 percent for post-traumatic arthritis of the 
right hip is appropriate.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§  4.40, 4.45, 4.71(a), Diagnostic 
Code 5255 (2005).  

2.  The requirements for a rating higher than 30 percent for 
post-traumatic arthritis of the right hip during the entire 
rating period are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§  4.40, 4.45, 4.71(a), Diagnostic 
Codes 5250, 5252, 5255 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted 
on November 9, 2000, emphasized the VA's obligation to 
notify claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  Although the VCAA letter in this 
instance was mailed to the veteran in December 2004 (after 
the initial adjudication of the veteran's claims), the 
veteran was not prejudiced by the timing of the notices 
contained in the December 2004 letter.  Following that 
letter, the development of the claim continued, and, in 
March 2006, the claims were reviewed and the veteran was 
sent a supplemental statement of the case.  As a result, the 
veteran was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
Furthermore, the veteran has not contended that he was 
prejudiced by the timing of the notices contained in the 
December 2004 VCAA letter.  Mayfield v. Nicholson, 444 F.3d 
1328 
(Fed. Cir. 2006).  

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the notice 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that the VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In its December 2004 VCAA letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claims of increased ratings for his right 
hip fracture.  This letter informed the veteran that 
evidence towards substantiating his claim should include 
evidence that the condition had worsened and warranted a 
higher evaluation.  

The December 2004 letter described the information and 
evidence that the VA would seek to provide including 
relevant records held by any federal agency.  Such records 
include medical records from the military or VA hospitals, 
and private treatment records if the veteran completed a 
release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit any private medical records 
that would support his claim, complete a release form to 
allow the RO to obtain private medical records, and to 
inform the RO of where and when he received treatment at VA 
locations.  

Regarding the fourth element, the December 2004 letter 
informed the veteran to submit any evidence in his 
possession that he felt would substantiate his claim.  

All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Since the veteran's claims are for increased ratings, only 
the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal are 
relevant to the veteran's claims.  As noted above, the RO 
already informed the veteran of the type of evidence 
necessary to establish a disability rating.  Regarding the 
effective date for the disability on appeal, the RO informed 
the veteran of these requirements in a March 2006 letter.  

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  He 
has been afforded four VA examinations during the course of 
the appeal.  The VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a statement of the case and multiple 
supplemental statements of the case which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that the VA has 
fulfilled the duty to assist the appellant in this case.

Background

The veteran underwent a VA examination in March 1998.  He 
complained of right hip pain.  He has had no episodes of 
osteomyelitis.  He complained of pain, weakness, and 
stiffness.  He was not taking any medication.  The pain 
increased in severity with walking.  It occurred daily.  It 
is precipitated by sitting.  He had difficulty arising from 
a seated position.  He currently took Excedrin PM and pain 
medication.  When the pain flared-up, he worked the pain out 
by moving his extremity.  He used a cane.  He said he had 
worked as a mechanic, but had to stop six years ago because 
of the pain in his hip and his cardiovascular disease.  
Examination showed right hip flexion was 0 to 58 degrees, 
extension was 0, abduction was 0 to 34, adduction was full, 
and internal and external rotation was full.  He had pain in 
his groin with all range of motion.  He had genus varus on 
the right.  He had no tenderness over his greater 
trochanter.  He had complained of pain with motion in his 
groin area.  Assessment was status/post fracture of the 
right femoral neck, with degenerative joint disease of the 
right hip.  

The veteran underwent a VA examination in January 1999.  He 
complained of pain, weakness, some right leg stiffness, and 
his leg giving way.  He stated that he currently took 
medications daily.  Pain was precipitated by weightbearing, 
and alleviated with medications.  He had a cane.  He said 
that surgery had been recommended, but they were unable to 
perform it because of his cardiac disease.  He was currently 
not working.  Examination showed that the veteran had a 2 
cm. leg-length discrepancy with his right leg shorter than 
his left leg.  Range of motion was limited.  Flexion was 
from 0 to 40 degrees, extension was 0 degrees, adduction was 
0 to 10 degrees, and rotation was from 0 to 40 degrees.  
With all range of motion, the veteran complained of lateral 
and inguinal hip pain.  Hip flexors were weak, 3+-4/5.  
Extension, abduction, and adduction were 4/5.  The 
examiner's impression was status-post right hip fracture, 
now with post-traumatic arthritis in his right hip.  

The veteran underwent a VA examination in November 2001.  He 
said that over the past 30 years, his right hip pain had 
gradually been getting worse.  Had been taking Tylenol for 
pain relief.  He started using a cane 3 years ago in order 
to put weight off the hip and relieve his discomfort.  He 
used his cane both at home, and in the community to assist 
with ambulation.  He currently complained of right groin 
pain and lateral hip pain.  He also had subjective 
complaints of weakness secondary to the pain.  The veteran 
was able to ambulate without the single-point cane with a 
mildly antalgic gait on the right.  

Examination of the right hip showed forward flexion of 85 
degrees, abduction of 20 degrees, adduction of 15 degrees, 
and internal rotation severely limited to 5 degrees, 
external rotation severely limited to 5 degrees, and 
extension 5 degrees.  There was pain on palpation of the 
groin area.  There was no pain on palpation of the lateral 
hip or greater trochanter.  There was no muscle atrophy 
noted.  There was pain inhibition on active forward flexion, 
abduction, and adduction of the hip.  There was no swelling, 
increased warmth, or erythema in the hip or groin region.  
X-rays showed some degenerative joint disease involving the 
right hip in the form of sclerosis of the superior 
acetabular rim area, as well as the right femoral head with 
subchondral cyst formation also noted involving the right 
femoral head.  The examiner's impression was degenerative 
joint disease of the right hip.  Diagnosis was right hip 
degenerative arthritis causing pain and mildly inhibiting 
ambulation.  

VA Medical Center treatment records from 2001 to 2004 did 
not show treatment for the veteran's right hip.  

At the veteran's April 2004 hearing before the undersigned 
Acting Veterans Law Judge, the veteran testified that he had 
not received private treatment for his hip, and that he 
received all of his treatment at the VA.  He stated that on 
an average day, his pain was an 8 out of 10.  He stated that 
he could walk about half a block before he had to sit down 
and take weight off of it.  He indicated that he used a 
cane.  He stated that he was wearing a brace.  He indicated 
that he could not do chores.  He stated that he could not 
have hip surgery because his heart was not strong enough.  
He stated that he had only been receiving medicine from VA, 
and had not been receiving treatment.  He testified that he 
had been wearing a brace for about two years (page 13).  

The veteran underwent a VA examination in July 2005.  It was 
noted that the veteran needed a cane intermittently.  He was 
able to walk more than 1/4 mile, but less than 1 mile.  There 
was giving way on right side.  His condition affected motion 
of the joint.  There were no flareups.  The veteran had been 
unemployed since the 1970s for a cardiac condition.  
Regarding range of motion, active motion for flexion against 
gravity was 0 to 110 degrees.  Pain began at 90 degrees.  
Passive motion was 0 to 120 degrees.  Pain began at 90 
degrees.  There was no additional limitation of motion on 
repetitive use.  Regarding adduction, the veteran could 
cross his legs, and toe out greater than 15 degrees.  Active 
motion against gravity was 20 degrees, with pain beginning 
at 15 degrees.  Passive motion was to 25 degrees, with pain 
beginning at 15 degrees.  Regarding abduction, active motion 
was 30 degrees, with pain beginning at 25 degrees.  Passive 
motion was to 40 degrees, with pain beginning at 25 degrees.  
Regarding internal rotation, active motion was to 30 
degrees, with pain beginning at 25 degrees.  Regarding 
external rotation, active motion was to 45 degrees, with 
pain beginning at 40 degrees.  Passive range of motion was 
to 50 degrees, with pain beginning at 40 degrees.  There was 
no loss of bone, and no joint ankylosis.  X-rays showed 
degenerative joint disease of the right hip.  The veteran 
did not have malunion, nonunion, or require the wearing of a 
brace.  




Relevant laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by 
the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The limitation of motion codes for the hip are described 
below:

Diagnostic Code 5250 addresses ankylosis of the hip.  When 
ankylosis is unfavorable, extremely unfavorable ankylosis, 
the foot not reaching the ground, then a 90 percent rating 
is applicable.  When ankylosis is intermediate, then a 70 
percent rating is applicable.  When ankylosis is favorable, 
in flexion at an angle between 20 degrees and 40 degrees, 
and slight adduction or abduction, then a 60 percent rating 
is applicable.  38 C.F.R. § 4.71(a), Diagnostic Code 5250 
(2005).

Diagnostic Code 5251 addresses limitation of extension of 
the thigh.  A 10 percent rating is warranted for limitation 
of extension to 5 degrees.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5251 (2005).

Diagnostic Code 5252 addresses limitation of flexion of the 
thigh.  When flexion is limited to 10 degrees, then a 40 
percent rating is assigned.  When flexion is limited to 20 
degrees, then a 30 percent rating is assigned.  When flexion 
is limited to 30 degrees, then a 20 percent rating is 
assigned.  38 C.F.R. § 4.71(a), Diagnostic Code 5252 (2005).

Diagnostic Code 5253 addresses impairment of the thigh.  A 
20 percent rating is the highest rating under Diagnostic 
Code 5253.  38 C.F.R. § 4.71(a), Diagnostic Code 5253 
(2005).

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction. 38 
C.F.R. § 4.71, Plate II.

An 80 percent rating is assigned for a flail joint of the 
hip under Diagnostic Code 5254.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5254 (2005)

When there is fracture of the shaft or anatomical neck of 
the femur, with nonunion, without loose motion (spiral or 
oblique fracture) and weightbearing preserved with the aid 
of a brace, then a 60 percent rating is assigned.  When 
there is fracture of the surgical neck of the femur, with 
false joint, then a 60 percent rating is assigned.  When 
there is malunion of the femur with a marked hip disability, 
then a 30 percent rating is assigned.  When there is 
malunion of the femur with a moderate hip disability, then a 
20 percent rating is assigned.  When there is malunion of 
the femur with a slight hip disability, then a 10 percent 
rating is assigned.38 C.F.R. § 4.71 (a), Diagnostic Code 
5255 (2005).  

The Court has held that VA must consider the applicability 
of regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened 
movement, excess fatigability, and incoordination).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted, including 
during flare-ups.

Analysis

As noted at the veteran's April 2004 hearing, the assignment 
of the July 25, 2001, effective date for the veteran's 30 
percent rating was somewhat arbitrary in the sense that the 
RO interpreted a statement by the veteran submitted on July 
25, 2001, to be a claim for increase, when in reality the 
veteran's claim for an increased rating for his right hip 
disability had already been in appellate status at that 
time.  Since the rating in excess of 20 percent was already 
on appeal, the Board must analyze the issues separately.  

The veteran was granted service connection for his right hip 
disability in a June 1971 rating decision, which found that 
a fracture of the right femur that had occurred prior to 
service had been aggravated in service, and service 
connection for post-traumatic degenerative joint disease was 
granted.  The RO has currently evaluated the veteran's right 
hip disability under Diagnostic Code 5010-5255, which 
signifies that he has traumatic arthritis which is rated 
under the provisions of Code 5255.  

In assessing the issue of an increased rating from 20 
percent for the period prior to July 25, 2001, the evidence 
for the period after July 25, 2001, does not portray a worse 
disability picture than for the period prior to July 25, 
2001.  For example, the veteran had four VA examinations 
(March 1998, January 1999, November 2001, and July 2005), 
and the findings from January 1999 showed the most limited 
range of flexion.  At that same VA examination, the veteran 
described taking medications daily, using a cane, and 
complained of lateral and inguinal hip pain with all ranges 
of motion.  To warrant an increased rating to 30 percent 
under Diagnostic Code 5255, the evidence must show malunion 
of the femur and a marked hip disability.  Although there is 
no evidence of a "malunion" of the femur, as X-rays have 
only shown degenerative joint disease, based on the evidence 
discussed above (especially when comparing it to the 
evidence for the period subsequent to July 25, 2001), and 
when the benefit-of-the-doubt is given to the veteran, the 
veteran  certainly had a marked hip disability.  Thus, the 
Board concludes that the veteran is entitled to an increased 
rating to 30 percent under Diagnostic Code 5255 for the 
period prior to July 25, 2001.  

Now that the veteran's right hip disability has been 
increased to 30 percent for the period prior to July 25, 
2001, it must be determined whether a higher rating from 30 
percent is appropriate, for the entire appeal period.  

In order for the veteran to warrant a higher rating of 60 
percent under Diagnostic Code 5255, the evidence would have 
to show a fracture of the shaft (or anatomical neck) of the 
femur, with nonunion, without loose motion (spiral or 
oblique fracture) and weightbearing preserved with the aid 
of a brace.  While the veteran testified that he wears a 
brace at his April 2004 hearing, the evidence from the four 
VA examinations does not indicate that this brace is 
necessary to preserve weightbearing.  The evidence 
(including the x-rays taken at the VA exams) has not shown 
that the veteran has nonunion of a fracture of the femur.  
In fact, the July 2005 VA examination specifically stated 
that the veteran did not have nonunion.  The veteran could 
also be entitled to a 60 percent rating if the evidence 
showed a fracture of the surgical neck of the femur, with a 
false joint.  However, none of the four VA examinations 
indicated that the veteran has a fracture of the surgical 
neck of the femur, or a false joint.  (A "false joint" is an 
orthopedic pathological condition also called 
"pseudoarthrosis," characterized by deossification of a long 
weight-bearing bone and other abnormalities, and not to be 
confused with a surgical joint replacement.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 867, 1376 (27th ed. 1988).)

The veteran does not have ankylosis, so an increased rating 
is not in order pursuant to Diagnostic Code 5250.  The 
veteran is not entitled to an increased rating under 
Diagnostic Code 5254 since he does not have a flail joint of 
the hip.  Diagnostic Code 5251 is not for application, as 
extension has not been shown to be limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2005).  Diagnostic 
Code 5253, for impairment of the thigh, is not applicable 
because the evidence shows that the veteran does not have 
limitation of abduction of the thigh, in motion lost, beyond 
10 degrees, limitation of adduction of the thigh, to the 
extent that he cannot cross his legs, or limitation of 
rotation of the thigh, to the extent that he cannot toe-out 
more than 15 degrees in the left leg.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5253 (2005).  Thus, the question of a 
separate rating under either of these codes need not be 
addressed.  

In order for the veteran to be entitled to a higher rating 
to 40 percent under Diagnostic Code 5252, the evidence would 
have to show that the veteran had flexion limited to 10 
degrees.  However, none of the four examinations since the 
veteran initiated his claim in January 1998 have shown 
flexion limited to 10 degrees, or its equivalent.  At the 
March 1998 VA examination flexion was to 58 degrees, and at 
the January 1999 VA examination, flexion was limited to 40 
degrees.  At the November 2001 VA examination, flexion was 
limited to 85 degrees, and at the July 2005 VA examination, 
flexion was limited to 110 degrees.  

When the factors in 38 C.F.R. §§ 4.40 and 4.45 are 
considered, the veteran is still not entitled to a higher 
rating from 30 percent under Diagnostic Code 5252.  The 
examinations in March 1998, January 1999, and November 2001 
did not indicate at what point pain began, and at the July 
2005 VA examination, the examiner stated that pain began at 
90 degrees.  In addition to pain on movement, there is no 
doubt that the veteran suffers from such factors as weakened 
movement, excess fatigability, and incoordination, as well 
as pain during flare-ups.  However, considering that the 
veteran's flexion has been so good at his four VA 
examinations, even when such factors as pain, weakened 
movement, excess fatigability, and incoordination are 
considered, including during flare-ups, his limitation of 
flexion cannot be considered the equivalent of flexion 
limited to 10 degrees to warrant a 40 percent rating under 
Diagnostic Code 5252.  

In conclusion, even though the veteran's representative 
asserted in the informal hearing that the veteran's last 
examination was not detailed enough, the Board finds that it 
(along with the evidence from the other examinations) was 
complete enough to show that the veteran did not meet the 
criteria for higher than a 30 percent rating under either 
Diagnostic Codes 5252 or 5255.  Thus, the veteran's claim 
for an increased rating must be denied.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  As 
discussed above, the regular criteria are not inadequate, as 
they provide for a higher rating.  The medical records over 
a four-year period do not show hospitalization, or even 
treatment, and the veteran has stated that he does not 
receive treatment, but just medication.  The evidence shows 
that the veteran stopped working many years ago, due to his 
cardiac condition, and his right hip disability does not 
interfere with employment beyond the degree contemplated by 
the 30 percent rating currently in effect.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, while the evidence shows that the 
veteran warrants an increased rating to 30 percent for his 
right hip disability for the period prior to July 25, 2001, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating from 30 
percent for the entire rating period.  Thus, his claim for 
an increased rating from 30 percent must be denied.  




	(CONTINUED ON NEXT PAGE)




ORDER

For the period prior to July 25, 2001, entitlement to an 
increased rating from 30 percent for post-traumatic 
arthritis of the right hip is granted.  

Entitlement to an increased rating from 30 percent for post-
traumatic arthritis of the right hip is denied.  




______________________________________________
KAY HUDSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


